OPINION AND JOURNAL ENTRY
{¶ 1} Petitioner, John McAllister, has filed a petition for a writ of habeas corpus, arguing that he is illegally in the custody of the Ohio Adult Parole Authority. In October 2003, the Stark County Court of Common Pleas sentenced Petitioner to concurrent prison terms for robbery, receiving stolen property, unauthorized use of a motor vehicle, falsification, and theft. Each sentencing entry notified Petitioner of the possibility of post-release control. According to Petitioner, the sentencing court did not inform him of the nature or terms of his post-release control and absent this notification, he believes he should not have to serve a period of post-release control.
 {¶ 2} On March 21, 2006, Petitioner filed a "Motion to Amend Petition for Writ of Habeas Corpus." In that motion, he stated that he was now incarcerated in the Tuscawaras County Jail and noted that the Fifth District Court of Appeals now had jurisdiction over him. On April 6, 2006, he withdrew his March 21st motion.
 {¶ 3} On April 7, 2006, Petitioner filed a "Motion to Release Petitioner from Custody of Adult Parole Authority," noting that Respondents had yet to answer his petition. In this motion, Petitioner again noted that he was incarcerated in Tuscawaras County and expected to be moved to Franklin County.
 {¶ 4} Pursuant to R.C. 2725.03, "no court or judge other than the courts or judges of the county in which the institution is located has jurisdiction to issue or determine a writ of habeas corpus for his production or discharge." According to Petitioner's own admission, he is not incarcerated in a county within our territorial jurisdiction, so we cannot issue a writ of habeas corpus to him, regardless of the merits of his claim.Bridges v. McMackin (1989), 44 Ohio St. 3d 135; Reece v.Columbiana County Sheriff, 7th Dist. No. 05-CO-30,2005-Ohio-5314; In re Conservatorship of Ahmed, 7th Dist. No. 02 BE 67, 2003-Ohio-6274; White v. Wolfe, 7th Dist. No. 305, 2003-Ohio-3883. Petitioner's claim is sua sponte dismissed for lack of jurisdiction.
 {¶ 5} Costs taxed against Petitioner. Final order.
 {¶ 6} Clerk to serve notice as provided in the Civil Rules.
Vukovich, J., Waite, J., DeGenaro, J., concurs.